Citation Nr: 0300551	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by 
the RO that granted service connection for PTSD and 
assigned a 10 percent disabling evaluation.  This rating 
made effective on October 20, 2000.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The service-connected PTSD is shown to be productive 
of symptomatology that more nearly approximate a 
disability picture consistent with occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work 
and social relationships.  



CONCLUSION OF LAW

The criteria for an initial 50 percent rating for the 
service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130 including Diagnostic Codes 9411 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The submitted treatment records from Sewickley Valley 
Hospital, Stauton Clinic, show that the veteran was 
evaluated in April 1994.  The veteran had complaints of a 
decrease in memory, smell and taste, headaches, anxiety 
and depression.  The veteran also stated that he had 
suffered a closed head injury in 1992.  

At the time of the examination, the veteran was employed 
at a personal care boarding home and described having a 
good friendship with a co-worker.  The veteran reported 
that he had been divorced twice and did not keep in 
contact with his nineteen year old son, but talked to his 
nine year old daughter every three to four months and his 
seven year old daughter on a weekly basis.  

Upon examination, the examiner reported that the veteran 
was pleasant, cooperative and oriented.  He was 
appropriately dressed and exhibited average intelligence 
and verbal ability.  The veteran's psychomotor functioning 
and perception were normal, and his thinking was intact.  
His speech, mood and affect were normal, but flat.  His 
recent and remote memory was slightly impaired.  The 
veteran's insight and judgment were unclear.  The examiner 
diagnosed the veteran as having, in part, major 
depression.  

The veteran underwent another psychiatric evaluation at 
the Stauton Clinic in that same month.  The veteran had 
complaints of having depression, irritability and anxiety 
attacks involving increased heart rate, nervousness, chest 
pain and feelings of impending doom.  He stated that 
Zoloft had not been effective.  

The examination revealed that the veteran had low energy 
and seemed to have a fairly "hollow" and empty quality to 
him.  The veteran admitted to feelings of depression and 
low self-esteem, but denied having suicidal or homicidal 
ideation or intent and psychotic symptoms.  The veteran 
demonstrated immediate memory impairment and some problems 
with concentration and focusing.  The diagnoses included 
that of major depression.  

In January 2001, the veteran underwent a VA examination.  
He had complaints of difficulty sleeping for many years, 
including nightmares, cold sweats and hearing noises 
outside and other disturbances.  The veteran also stated 
that he was restless, irritable, angry and resentful of 
authority figures.  He described having no patience so 
that, when under pressure, he blew up and became difficult 
to live with.  

The veteran also stated that he thought about the War on a 
daily basis and felt sad, guilty and angry at such times 
causing him to be upset with himself.  He was easily 
startled and constantly on guard looking over his shoulder 
and checking his home at night.  

In addition, the veteran was unable to go out into public 
because he could not tolerate being around crowds or 
people in general because he felt they were looking at 
him.  The examination report also stated that the veteran 
was depressed for a significant amount of time and that 
life had been turned upside down for him following 
Vietnam.  

In regard to employment history, the veteran stated that 
he had worked steadily until 1992 when he sustained a head 
injury and had not worked since that time.  At the time of 
the examination, the veteran lived with his girlfriend and 
spent most of his time at home with her.  

Upon examination, the examiner noted that the veteran was 
alert and oriented, and was in good contact with routine 
aspects of reality.  He showed no signs or symptoms of 
psychosis.  There was evidence of cognitive impairment in 
terms of short and long-term memory and a tendency to be 
unable to organize his thoughts or to express himself 
clearly.  

Many of the veteran's responses were characterized by 
stops and starts and some confusion.  He needed questions 
to be repeated at times.  The veteran also reported that, 
following the closed head injury in 1992, he underwent 
extensive cognitive rehabilitation, but continued to have 
problems with short-term memory and delay and decay of his 
thought processes.  

The veteran also seemed pleasant and appeared to be 
moderately dysphoric with a somewhat sluggish affect, but 
not blunted or flattened.  The veteran did not indicate 
suicidal or homicidal ideations, intent or plan.  His 
insight and judgment were fair.  In conclusion, the 
examiner diagnosed the veteran as having PTSD and a 
cognitive disorder secondary to the closed head injury.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55 due to PTSD alone.  

The VA medical records, dated from September 2000 through 
November 2001, show treatment for the veteran's 
psychiatric disability.  Specifically, the veteran was 
evaluated in September 2000.  The evaluation revealed that 
he had slow and hesitant speech and had difficulty finding 
words.  

The veteran reported having short-term memory impairment, 
sleep difficulty, mood swings and irritability, but denied 
labile affect.  The veteran also stated that he had 
frequent suicidal ideations in the past, but currently 
denied such thoughts.  The examiner diagnosed the veteran 
as having, in part, PTSD with an assigned GAF score of 50.  

Likewise, the VA records also show that the veteran was 
evaluated in October 2000.  He had complaints of having 
sleep difficulty, irritability, a short temper and mood 
swings and resenting authority.  The veteran stated that 
he last worked in 1985 when he was laid off and that he 
currently lived with his fiancée.  

Furthermore, the veteran stated that he did not keep in 
contact with his twenty-three old son and that he recently 
had not spoken to one of his sixteen-year-old daughters 
because she hung up on him.  He spoke to his other 
sixteen-year-old daughter weekly.  

The examination revealed that the veteran was casually 
dressed, polite, alert, oriented and cooperative.  His 
speech was slow, but organized.  He stated that 
irritability was his major concern.  The veteran admitted 
to having suicidal thoughts in the past, but denied any 
attempts or current thoughts, plan or intent to harm 
himself or others.  The examiner diagnosed the veteran as 
having PTSD and a history of a head injury and assigned a 
GAF score of 50.  

Furthermore, a December 2000 treatment note states that 
the veteran was not clinically depressed, psychotic, 
manic, or hypomanic.  The veteran denied having panic 
attacks and thoughts of harming himself or others.  The 
examiner assigned a GAF score of 50.  

In March 2001, the veteran's speech was noted to be 
deliberate and a bit slow, but organized, coherent and 
productive.  The veteran was not manic, hypomanic or 
psychotic and denied having thoughts of harming himself or 
others.  The examiner diagnosed PTSD with a history of a 
closed head injury and assigned a GAF score of 60.  

Finally, in a September 2001 treatment note, the veteran 
reported that "things" were fine at home, but that he had 
been more irritable, angry and upset with news of 
terrorist activities.  The veteran also stated that sleep 
remained a problem.  The examiner assigned a GAF score of 
60.  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO adjudicated the veteran's claim 
following the passage of this new law.  Nonetheless, the 
Board finds that the veteran has had an opportunity to 
submit evidence to support his claim on appeal in light of 
the above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the October 2001 Statement of 
the Case and February 2002 Supplemental Statement of the 
Case, as well as the March 2001 letter issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, 
medical evidence and lay evidence necessary to 
substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Likewise, the veteran has undergone VA 
examination in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159). 

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

The veteran contends that he is entitled to a rating in 
excess of the original 10 percent disability rating 
assigned for the service-connected PTSD.  

In general, disability evaluations are assigned by 
applying a schedule of ratings that represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  

Separate Diagnostic Codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge 
and consider all regulations, which are potentially 
applicable as raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is currently rated 
under the provisions of 38 C.F.R. § 4.130 including 
Diagnostic Codes 9411.  

Pursuant to Diagnostic Code 9411, a 10 percent rating is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms that decrease the 
ability to perform occupational tasks during periods of 
significant stress, or symptoms controlled by medication.  
38 C.F.R. § 4.130, including Diagnostic Codes 9411 (2002).  

A 30 percent rating is to be assigned when there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Finally, a 100 percent evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

After carefully reviewing the claims file, the Board finds 
that the veteran's disability picture is shown to more 
nearly approximate the criteria required for a 50 percent 
disability rating, but not more for the service-connected 
PTSD.  

In this respect, the veteran has suffered at times from 
depression, irritability, chronic sleep difficulty, mood 
swings, flat and sluggish affect, suicidal ideations, 
avoidance of crowds and loss of anger control.  The 
veteran also stated that he was constantly looking over 
his shoulder and checking his house at night and was 
unable to be around crowds because he felt that people 
were looking at him.  Similarly, the veteran stated that 
he experienced anxiety attacks with manifestations of an 
increased heart rate, nervousness and chest pain.  

Furthermore, the medical evidence shows that the veteran 
has been assigned GAF scores ranging from 50 to 60.  
However, the Board finds that the totality of the evidence 
reflects moderate symptoms, warranting a 50 percent rating 
under the rating criteria.  

However, the evidence does not demonstrate that the 
service-connected PTSD is by itself is productive 
occupational and social impairment with deficiencies in 
most areas or an inability to establish and maintain 
effective relationships.  

While the veteran may suffer from some level of social 
impairment, in that he has been divorced in the past and 
avoids crowds of people, the evidence does not show that 
he necessarily is prevented from establishing and 
maintaining such relationships.  

In this respect, the veteran is living with his girlfriend 
and stated in September 2001 that "things" were fine at 
home, and he has reported on several occasions that he 
does have regular contact with most of his children.  

Similarly, even though he stated that he did not have a 
relationship with his oldest son, he reported having some 
contact with other children.  

As for industrial impairment, the veteran reported that he 
has been unemployed for some time.  However, that there is 
some stated inconsistency as to how long the veteran has 
been unemployed.  

Moreover, the evidence suggests that he became unemployed 
after suffering a closed head injury in 1992 as was 
reported by the veteran during the January 2001 VA 
examination.  

Finally, the Board also notes that the veteran has been 
diagnosed with memory impairment.  After reviewing the 
medical evidence, especially the January 2001 VA 
examination, the evidence demonstrates that the veteran 
suffers from cognitive impairment, including memory loss 
and difficulty with thought processes, secondary to the 
1992 head injury.  

Therefore, even though the veteran suffers from memory 
impairment, it has been linked to an injury outside the 
service-connected PTSD.  As such, it can form the basis 
for the assignment of a rating higher than 50 percent.  

In rendering this decision, the Board has considered all 
the medical evidence in assigning the 50 percent rating 
for the entire period of the appeal.  




ORDER

An increased initial rating of 50 percent for the 
veteran's service-connected PTSD is granted, subject to 
the regulations controlling the award of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

